Citation Nr: 0707838	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of motor 
vehicle accident, to include spinal fracture with paraplegia, 
as due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Nashville, Tennessee (RO).  In that decision, the 
RO granted service connection for PTSD, which was assigned an 
initial disability rating of 30 percent; and denied a claim 
for service connection for residuals of motor vehicle 
accident, to include spinal fracture with paraplegia, as due 
to service-connected PTSD.  The veteran appealed to the Board 
the assigned rating for PTSD and the denial of service 
connection.  

In a January 2006 decision, the Board granted a disability 
rating of 50 percent for the PTSD; and denied the appeal as 
to the claim for service connection for residuals of motor 
vehicle accident, to include spinal fracture with paraplegia, 
as due to service-connected PTSD.  The veteran appealed the 
January 2006 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In a September 2006 Order, while this case was pending at the 
Court, the Court granted a Joint Motion by VA's Office of 
General Counsel and appellant's representative (parties) 
requesting that the Court vacate the Board's January 2006 
decision as to the issues on appeal of entitlement to an 
initial rating in excess of 50 percent for PTSD, and 
entitlement to service connection for residuals of motor 
vehicle accident, to include spinal fracture with paraplegia, 
as due to service-connected PTSD.  Pursuant to the Court's 
Order, this matter is before the Board at this time on remand 
from the Court, for readjudication consistent with that 
order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that a Remand to the Board was necessary for the following 
reasons.  The parties noted that since the appeal arises from 
a grant of service connection and assignment of an initial 
disability rating, the rule that attaches primary importance 
to the current level of a disability is not for application.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999)  (in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period).  Noting 
that the record contains Global Assessment of Functioning 
(GAF) scores ranging from 50 to 60 at different times, and a 
reference to a past score of 40, the parties agreed that the 
Board needs to adequately discuss the impact, if any, of the 
different GAF scores; and give adequate consideration to 
whether staged ratings are appropriate in light of the 
varying GAF scores.  

The parties also agreed that on remand, the Board should 
properly consider and discuss whether the veteran is entitled 
to an extraschedular evaluation under 38 C.F.R. § 3.321(b).

With respect to the veteran's account that he experienced a 
flashback while driving, thereby causing his MVA, the parties 
disagreed with the Board's determination in its decision that 
the veteran's recitation of events-that he experienced a 
flashback-was not a matter for an individual without medical 
expertise, citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The parties agreed that an appellant as a lay person 
could provide an account of symptoms he experiences even 
though he is not competent to provide a medical diagnosis.  
The parties agreed that on remand, the Board should further 
address this matter and bear in mind that its conclusions 
cannot be based on its own unsubstantiated medical opinion, 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Finally, the parties agreed that the Board should reexamine 
the evidence of record, and seek any other evidence that is 
necessary to support its decision.  The Board has reviewed 
the claims file, and determined that further development is 
necessary prior to adjudicating the veteran's claim.  

With respect to the claim for an initial rating higher than 
50 percent for PTSD, the veteran was last examined by VA for 
compensation purposes in October 2003.  Since that 
examination additional treatment records and progress notes 
indicate that the veteran's disability picture due to his 
PTSD may have worsened significantly.  
As such, the Board concludes that the veteran's service-
connected PTSD claim must be remanded for the veteran to 
undergo a contemporaneous and thorough VA examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).    

In view of the foregoing, the Board finds that after 
obtaining any additional records, a VA psychiatric 
examination should be conducted to determine the current 
nature and severity of the veteran's service-connected PTSD. 
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The veteran is claiming entitlement to service connection for 
residuals of motor vehicle accident, to include spinal 
fracture with paraplegia, as due to service-connected PTSD.  
With respect to that claim, the veteran maintains that the 
motor vehicle accident resulted when he was driving and 
simultaneously experienced a flashback due to his PTSD.  
While experiencing the flashback he was not aware that he was 
driving until he snapped out of it when someone shouted a 
warning to him.  He snapped out of the flashback, however, he 
was unable to avoid the accident.  

The RO has made attempts to substantiate this key element in 
the veteran's claim-that his claimed residuals of a motor 
vehicle accident resulted from a contemporaneous flashback 
caused by his PTSD.  The RO has attempted to substantiate 
that the veteran actually had a flashback at the time of the 
accident.  In September 2003, the RO contacted the Detroit, 
Michigan Police Department and requested a report of the 
investigation and police report associated with that accident 
in 1971.  In a response the following month, an officer 
notified the RO that reports are destroyed after seven years.  

Although those records are unavailable, the Board believes 
that the veteran should be asked to provide any evidence he 
might have to substantiate the claim, to include statements 
from anyone who witnessed the accident including the person 
who shouted a warning to him when he was having his 
flashback.  Any such evidence would be beneficial in the 
adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him for his PTSD 
since October 2003.  The RO should request 
copies of any private or VA medical 
records of treatment for PTSD for that 
period from all sources identified, which 
are not of record.

2.  The RO should ask the appellant to 
provide any evidence in his possession 
which would tend to substantiate that he 
was actually experiencing a flashback 
while driving at the time leading up 
to/contemporaneous with his motor vehicle 
accident in June 1971. Examples would 
include lay statements of a witness, to 
include the person who shouted a warning 
to him when he was having his flashback 
while driving at the time of his accident.

3.  After accomplishing the above and 
obtaining any available records, the RO 
should arrange for the appellant to 
undergo a VA examination by a psychiatrist 
to determine the severity of his service-
connected PTSD.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  
The examiner should review the claims 
folder in conjunction with the 
examination, and this fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should 
be included in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The examiner should be requested to assign 
a global assessment of functioning (GAF) 
score and render an opinion as to the 
impact that the service-connected PTSD has 
on the veteran's social and industrial 
adaptability.  In this regard, the 
examiner should attempt to reconcile, or 
explain any variation in GAF scores found 
in the clinical record.  A complete 
rationale for any opinion expressed should 
be included in the report.

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to a 
disability rating greater than 50 percent 
for the service-connected PTSD; and the 
issue of entitlement to service connection 
for residuals of motor vehicle accident, 
to include spinal fracture with 
paraplegia, as due to service-connected 
PTSD.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



